Exhibit 10.1

CARDIUM THERAPEUTICS, INC.

CHANGE IN CONTROL SEVERANCE PLAN

AND

SUMMARY PLAN DESCRIPTION

Plan Effective Date: July 8, 2010



--------------------------------------------------------------------------------

CARDIUM THERAPEUTICS, INC.

CHANGE IN CONTROL SEVERANCE PLAN

AND

SUMMARY PLAN DESCRIPTION

The Cardium Therapeutics, Inc. Change in Control Severance Plan (the “Plan”)
provides severance benefits to certain management or highly compensated
employees (“Covered Employees”) of Cardium Therapeutics, Inc., a Delaware
corporation. The Plan is effective for eligible employees who receive a Change
in Control Severance Agreement (“Agreement”) and who otherwise satisfy the
conditions set forth in such Agreement and the provisions of this Plan.

This Plan is designed to be an “employee welfare benefit plan,” as defined in
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). This Plan is governed by ERISA and, to the extent applicable, the
laws of the State of California, without reference to the conflict of law
provisions thereof.

This document and your Agreement constitute both the official plan document and
the required summary plan description under ERISA.

I. ELIGIBILITY

You will become a Covered Employee in the Plan only: (i) if you are selected by
Cardium Therapeutics, Inc. (“CTI”) to be eligible to participate in this Plan
and (ii) if you receive an Agreement (the provisions of which are incorporated
by reference). Additionally, you must sign the Agreement indicating your
agreement to be bound by the terms of this Plan and you must return such signed
Agreement to CTI.

II. BENEFITS

If you are a Covered Employee, you shall be eligible for severance benefits at
such times and in such amounts as may be specified in your Agreement.

III. OTHER IMPORTANT INFORMATION

Plan Administration. As the Plan Administrator, CTI has full and sole
discretionary authority to administer and interpret the Plan, including
discretionary authority to determine eligibility for participation in and for
benefits under the Plan, to determine the amount of benefits (if any) payable
per participant, and to any terms of this document. All determinations by the
Plan Administrator will be final and conclusive upon all persons and be given
the maximum possible deference allowed by law. The Plan Administrator is the
“named fiduciary” of the Plan for purposes of ERISA and will be subject to the
fiduciary standards of ERISA when acting in such capacity. CTI may delegate in
writing to any other person all or a portion of its authority or responsibility
with respect to the Plan.

Source of Benefits. The Plan is unfunded, and all severance benefits will be
paid from the general assets of CTI or its successor. No contributions are
required under the Plan.

 

-1-



--------------------------------------------------------------------------------

Claims Procedure. If you believe you are incorrectly denied a benefit or are
entitled to a greater benefit than the benefit you received under the Plan you
may submit a signed, written application to the director of human resources. You
will be notified in writing of the approval or denial of this claim within
ninety (90) days of the date that the CTI director of human resources receives
the claim, unless special circumstances require an extension of time for
processing the claim. In the event an extension is necessary, you will be
provided written notice prior to the end of the initial ninety (90) day period
indicating the special circumstances requiring the extension and the date by
which the director of human resources expects to notify you of approval or
denial of the claim. In no event will an extension extend beyond ninety
(90) days after the end of the initial ninety (90) day period. If your claim is
denied, the written notification will state specific reasons for the denial,
make specific reference to the Plan provision(s) on which the denial is based,
and provide a description of any material or information necessary for you to
perfect the claim and why such material or information is necessary. The written
notification will also provide a description of the Plan’s review procedures and
the applicable time limits, including a statement of your right to bring a civil
suit under section 502(a) of ERISA following denial of your claim on review.

You will have sixty (60) days from receipt of the written notification of the
denial of your claim to file a signed, written request for a full and fair
review of the denial by a review panel which will be a named fiduciary of the
Plan for purposes of such review. This request should include the reasons you
are requesting a review and may include facts supporting your request and any
other relevant comments, documents, records and other information relating to
your claim. Upon request and free of charge, you will be provided with
reasonable access to, and copies of, all documents, records and other
information relevant to your claim, including any document, record or other
information that was relied upon in, or submitted, considered or generated in
the course of, denying your claim. A final, written determination of your
eligibility for benefits shall be made within sixty (60) days of receipt of your
request for review, unless special circumstances require an extension of time
for processing the claim, in which case you will be provided written notice of
the reasons for the delay within the initial sixty (60) day period and the date
by which you should expect notification of approval or denial of your claim.
This review will take into account all comments, documents, records and other
information submitted by you relating to your claim, whether or not submitted or
considered in the initial review of your claim. In no event will an extension
extend beyond sixty (60) days after the end of the initial sixty (60) day
period. If an extension is required because you fail to submit information that
is necessary to decide your claim, the period for making the benefit
determination on review will be tolled from the date the notice of extension is
sent to you until the date on which you respond to the request for additional
information. If your claim is denied on review, the written notification will
state specific reasons for the denial, make specific reference to the Plan
provision(s) on which the denial is based and state that you are entitled to
receive upon request, and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to your claim, including
any document, record or other information that was relied upon in, or submitted,
considered or generated in the course of, denying your claim. The written
notification will also include a statement of your right to bring an action
under section 502(a) of ERISA.

If your claim is initially denied or is denied upon review, you are entitled to
receive upon request, and free of charge, reasonable access to, and copies of,
any document, record or other information that demonstrates that (1) your claim
was denied in accordance with the terms of the Plan, and (2) the provisions of
the Plan have been consistently applied to similarly situated Plan participants,
if any. In pursuing any of your rights set forth in this section, your
authorized representative may act on your behalf.

 

-2-



--------------------------------------------------------------------------------

If you do not receive notice within the time periods described above, whether on
initial determination or review, you may initiate a lawsuit under Section 502(a)
of ERISA.

Prior Plans Superseded. With the exception of any individual employment
agreements with CTI that are in effect as of the Plan Effective Date, the Plan
supersedes any and all prior separation, change in control, severance and salary
continuation arrangements, programs and/or similar plans that may previously
have been offered (or provided) by CTI to Covered Employees.

Plan Amendment or Termination. CTI reserves the right to amend or terminate the
Plan at any time, in whole or in part, and in any manner, and for any reason.
Notwithstanding the foregoing, unless a Covered Employee provides written
consent to the contrary, any termination or amendment of the Plan will be
effective only after two (2) years advance written notice to a Covered Employee
if such amendment or termination would result in a reduction of benefits that
the Covered Employee would have otherwise been able to receive under the
pre-amended Plan.

At-Will Employment. No provision of the Plan is intended to provide you with any
right to continue as an employee with CTI, or in any other capacity, for any
specific period of time, or otherwise affect the right of CTI to terminate the
employment or service of any individual at any time for any reason, with or
without cause.

Section 409A of the Internal Revenue Code. This Plan is intended to provide
severance benefits under ERISA. The Plan is not intended to constitute a
“nonqualified deferred compensation plan” within the meaning of Section 409A of
the Internal Revenue Code. Notwithstanding the foregoing, in the event this Plan
or any benefit paid under this Plan to a Covered Employee is deemed to be
subject to Section 409A of the Internal Revenue Code, each Covered Employee
consents to CTI’s adoption of such conforming amendments as the legal department
of CTI deems advisable or necessary, in its sole discretion, to comply with
Section 409A of the Internal Revenue Code. In addition, if a Covered Employee is
a specified employee (within the meaning of Internal Revenue Code Section 409A)
at the time of such Covered Employee’s separation from service, then to the
extent necessary to comply with Internal Revenue Code Section 409A and avoid the
imposition of taxes under Internal Revenue Code Section 409A, the payment of
certain benefits owed to the Covered Employee under this Plan will be delayed
and instead paid (without interest) to the Covered Employee upon the earlier of
the first business day of the seventh month following the Covered Employee’s
separation from service or ten (10) days after CTI receives written confirmation
of the Covered Employee’s death.

Indemnification. CTI agrees to indemnify its officers and employees and the
members of the Board of Directors of CTI from all liabilities from their acts or
omissions in connection with the administration, amendment or termination of the
Plan, to the maximum extent permitted by applicable law.

Severability. If any provision of the Plan is held invalid or unenforceable, its
invalidity or unenforceability will not affect any other provision of the Plan,
and the Plan will be construed and enforced as if such provision had not been
included.

 

-3-



--------------------------------------------------------------------------------

Headings. Headings in this Plan document are for purposes of reference only and
will not limit or otherwise affect the meaning hereof.

IV. STATEMENT OF ERISA RIGHTS

As a participant in the Plan you are entitled to certain rights and protections
under ERISA. ERISA provides that all plan participants shall be entitled to:

Receive Information About Your Plan and Benefits

Examine, without charge, at the plan administrator’s office and at other
specified locations, such as work sites, all documents governing the plan.

Obtain, upon written request to the plan administrator, copies of documents
governing the operation of the plan. The plan administrator may make a
reasonable charge for the copies.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your plan, called “fiduciaries” of the plan, have a duty
to do so prudently and in the interest of you and other plan participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
welfare benefit or exercising your rights under ERISA.

Enforce Your Rights

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents and do not receive it within
30 days, you may file suit in a Federal court. In such a case, the court may
require the plan administrator to provide the materials and pay you up to
$110.00 per day until you receive the materials, unless the materials were not
sent because of reasons beyond the control of the plan administrator. If you
have a claim for benefits which is denied or ignored, in whole or in part, you
may file suit in a state or Federal court. If you are discriminated against for
asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a Federal court. The court will decide who should
pay court costs and legal fees. If you are successful, the court may order the
person you have sued to pay these costs and fees. If you lose, the court may
order you to pay these costs and fees, for example, if it finds your claim is
frivolous.

Assistance With Your Questions

If you have any questions about your plan, you should contact the plan
administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
plan administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory, or the Division of Technical Assistance and Inquiries,
Employee

 

-4-



--------------------------------------------------------------------------------

Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue N.W., Washington, D.C. 20210. You may also obtain certain publications
about your rights and responsibilities under ERISA by calling the publications
hotline of the Employee Benefits Security Administration.

ADDITIONAL PLAN INFORMATION

 

Name of Plan:   

Cardium Therapeutics, Inc.

 

Change in Control Severance Plan

Cardium Therapeutics, Inc. Sponsoring Plan:   

Cardium Therapeutics, Inc.

12255 El Camino Real, Suite 250

San Diego, California 92130

Employer Identification Number:    27-0075787 Plan Number:    1 Plan Year:   
Calendar Year Plan Administrator:   

Cardium Therapeutics, Inc.

 

c/o Corporate Counsel

12255 El Camino Real, Suite 250

San Diego, California 92130

Telephone No. (858) 436-1000

Agent for Service of Legal Process:    Plan Administrator, at the above address
Type of Plan:    Employee Welfare Benefit Plan providing for severance benefits
Plan Costs:    The cost of the Plan is paid by Cardium Therapeutics, Inc.
Type of Administration:    Self-administration by the Plan Administrator

 

-5-